Citation Nr: 1425925	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for right second toe injury with postoperative hammertoe deformity and neuroma, currently rated as 10 percent disabling.

2. Entitlement to service connection for a right hip disability, to include as secondary to service-connected right second toe injury.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected right second toe injury.

4. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right second toe injury.

5. Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board points out that the RO has stated that the Veteran's claim of service connection for a right ankle disability is one needing new and material evidence to reopen.  See May 2009 Rating Decision.  Specifically, the RO explained that service connection was denied by way of a February 26, 1993, rating decision.  Id.  However, that rating decision dealt solely with the issue of entitlement to an increased rating for the Veteran's service-connected toe disability, not service-connection of a right ankle disability.  See February 1993 Rating Decision.  Having found no prior claim for service connection for a right knee disability, the Board has determined that claim need not be reopened.

In October 2012, the Veteran and his wife testified before the undersigned at the RO in Waco.  A transcript of that proceeding is associated with the Veteran's claims file.

The Board notes that the Veteran submitted a statement in April 2011 apparently withdrawing his appeal for his claim for a TDIU.  However, subsequent to that time, the Veteran has proceeded as if the claim for a TDIU is still pending.  See Hearing Transcript; June 2011 Statement in Support of Claim.  Given the ambiguity as to whether the Veteran intended to withdraw that claim, the Board errs on the side of caution and determines that the Veteran did not intend to withdraw that claim in April 2011.  Thus, it remains on appeal.

The issues of entitlement to an increased rating for a toe disability, entitlement to service connection for right knee, right ankle, and right hip disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2006 Board decision denied the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected right toe disability.  The Veteran did not perfect an appeal of the April 2006 Board decision.

2. Additional evidence received since the April 2006 Board decision, which denied entitlement to service connection for a right knee disability, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.




CONCLUSIONS OF LAW

1. An April 2006 Board decision denying the claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. Since the April 2006 Board decision, new and material evidence has been received with respect to the claim of entitlement to service connection for a right knee disability; this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim of service connection for a right knee disability was denied by an April 2006 Board decision.  No appeal of that decision was perfected.  Thus, it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Of record at the time of the April 2006 Board decision denying the Veteran's claim were the Veteran's service treatment records (STRs), various VA treatment records and the report of an August 2003 VA examination.  In denying the claim, the Board relied heavily on the report of the August 2003 VA examiner, who concluded that the Veteran's right knee disability was caused by gout and genuvalgum deformity, not the Veteran's service-connected toe disability.  The Board concluded that there was no evidence that the Veteran's right knee disability was caused by his service-connected toe disability.

Since the final April 2006 Board decision, new evidence has been associated with the Veteran's claims file.  Specifically, various VA and private treatment records and several statements of the Veteran have been associated with the claims file.  

The Board's focus is directed towards two letters from Dr. B., dated October 2012 and April 2011.  In both of those letters, Dr. B. states that the Veteran's service-connected toe disability has caused his right knee disability.

The Board denied the Veteran's claim for a right knee disability because there was no evidence that his right knee disability was secondary to his service-connected to disability.  The evidence received since the Board's April 2006 denial includes evidence that his right knee disability may be caused by his service-connected toe disability, particularly through the statements of Dr. B.  This evidence is presumed credible and is certainly probative.  Consequently, the Veteran's claim of service connection for a right knee disability is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a right knee disability is reopened. To this extent only, the claim is granted.


REMAND

Initially, the Board points out that there appear to be outstanding Social Security Administration (SSA) records relating to the Veteran's disabilities on appeal.  Indeed, the Veteran expressed at his hearing before the undersigned that he applied for SSA benefits, but was not able to obtain benefits.  Nonetheless, SSA may still possess records from the Veteran's application that are relevant to the issues on appeal here.  As such, on remand, records relating to the Veteran's claim for SSA benefits must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (the duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration).

With respect to the Veteran's claim for an increased rating for his service-connected toe disability, the Veteran testified that the condition has worsened since his last VA examination.  See Hearing Transcript at pg. 5.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Thus, a new VA examination detailing the severity of the Veteran's service-connected toe disability is required.

With respect to the Veteran's other claims of service connection, VA examinations are also warranted.  In October 2010, the Veteran was afforded a VA examination to address the nature and etiology of his right ankle and right hip disability.  There, the examiner opined that "[i]t is less likely than not that the Veteran's right second hammertoe deformity caused his right ankle and right hip condition."  Likewise, at his April 2009 VA examination, the examiner opined that the Veteran's "degenerative joint disease of the right knee...[was] discussed and the surgeon noted that the listed condition[] [was] not associated or related to his injury of the right second toe."  Finally, at his August 2003 VA examination, the examiner concluded that the Veteran's right hip and knee disabilities were not caused by his service-connected toe disability.

Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  None of the VA examiners have addressed whether the Veteran's right hip, right ankle, or right knee disabilities are aggravated by his service-connected toe disability.  As such, those opinions are not adequate to determine the Veteran's claims of secondary service connection.

The Board does recognize the two statements of Dr. B., where he explained that the Veteran's service-connected toe disability has caused his right knee, right hip, and right ankle disabilities.  See October 2012 Letter of Dr. B.; April 2011 Letter of Dr. B.  However, Dr. B. provided no rationale as to why he believes the Veteran's service-connected toe disability has caused his right knee, right hip, and right ankle disabilities.  Thus, the probative value of those statements is low.  

As to the Veteran's claim for a TDIU, the Board finds that issue is inextricably intertwined with the claims of service connection and the claim for an increased rating, as any determination as to those issues will impact the Veteran's claim for a TDIU.  Board action at this time would be premature.  Thus, the issue of entitlement to a TDIU will be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his right knee, right ankle, right hip or service-connected toe disability, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the claimant must be accorded the opportunity to furnish such records directly to Social Security Administration or to the RO/AMC. All records/responses received must be associated with the claims file. 

3. Schedule the Veteran for a VA feet examination to determine the current severity of his service-connected right second toe injury with postoperative hammertoe deformity and neuroma.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. The examiners must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of service-connected disability, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the examiner must comment on the effects of the Veteran's service-connected toe disability, if any, on his ability to secure or maintain substantially gainful employment. 

4. Schedule the Veteran for a VA examination to address the nature and etiology of any right ankle disability. The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran have any diagnosed right ankle disability?  If so, state the diagnoses.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected toe disability caused any diagnosed right ankle disability?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected toe disability aggravated (increased in disability beyond the natural progression) any right ankle disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that any right ankle disability had its clinical onset in service or within the first year post service?

e. Describe the effects, if any, that the Veteran's right ankle disability has on his ability to maintain or secure substantially gainful employment.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

5. Schedule the Veteran for a VA examination to address the nature and etiology of any right hip disability. The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran have any diagnosed right hip disability?  If so, state the diagnoses.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected toe disability caused any diagnosed right hip disability?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected toe disability aggravated (increased in disability beyond the natural progression) any right hip disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that any right hip disability had its clinical onset in service or within the first year post service?

e. Describe the effects, if any, that the Veteran's right hip disability has on his ability to maintain or secure substantially gainful employment.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

6. Schedule the Veteran for a VA examination to address the nature and etiology of any right knee disability. The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran have any diagnosed right knee disability?  If so, state the diagnoses.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected toe disability caused any diagnosed right knee disability?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected toe disability aggravated (increased in disability beyond the natural progression) any right knee disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that any right knee disability had its clinical onset in service or within the first year post service?

e. Describe the effects, if any, that the Veteran's right knee disability has on his ability to maintain or secure substantially gainful employment.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.
		
7. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


